                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Katie Sue Fuller,                   )                     C/A No. 0:18-2042-RBH-PJG
                                    )
                   Plaintiff,       )
                                    )
v.                                  )             REPORT AND RECOMMENDATION
                                    )
Andrew Saul, Commissioner of Social )
          1
Security,                           )
                                    )
                   Defendant.       )
____________________________________)

       This social security matter is before the court for a Report and Recommendation pursuant

to Local Civil Rule 83.VII.02 (D.S.C.). The plaintiff, Katie Sue Fuller, brought this action pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the defendant,

Commissioner of Social Security (“Commissioner”), denying her claims for Disability Insurance

Benefits (“DIB”). Having carefully considered the parties’ submissions and the applicable law, the

court concludes that the Commissioner’s decision should be affirmed.

                      SOCIAL SECURITY DISABILITY GENERALLY

       Under 42 U.S.C. § 423(d)(1)(A) and (d)(5), as well as pursuant to the regulations formulated

by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an

“inability to do any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 20 C.F.R. § 404.1505(a); see also




       1
        Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul is substituted as the named
defendant because he became the Commissioner of Social Security on June 17, 2019.

                                           Page 1 of 18
Blalock v. Richardson, 483 F.2d 773 (4th Cir. 1973). The regulations require the Administrative

Law Judge (“ALJ”) to consider, in sequence:

       (1)     whether the claimant is engaged in substantial gainful activity;

       (2)     whether the claimant has a “severe” impairment;

       (3)     whether the claimant has an impairment that meets or equals the requirements of an
               impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”), and
               is thus presumptively disabled;

       (4)     whether the claimant can perform her past relevant work; and

       (5)     whether the claimant’s impairments prevent her from doing any other kind of work.

20 C.F.R. § 404.1520(a)(4).2 If the ALJ can make a determination that a claimant is or is not

disabled at any point in this process, review does not proceed to the next step. Id.

       Under this analysis, a claimant has the initial burden of showing that she is unable to return

to her past relevant work because of her impairments. Once the claimant establishes a prima facie

case of disability, the burden shifts to the Commissioner. To satisfy this burden, the Commissioner

must establish that the claimant has the residual functional capacity, considering the claimant’s age,

education, work experience, and impairments, to perform alternative jobs that exist in the national

economy. 42 U.S.C. § 423(d)(2)(A); see also McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir.

1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d 1050,

1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from a

vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).




       2
        The court observes that effective August 24, 2012, ALJs may engage in an expedited
process which permits the ALJs to bypass the fourth step of the sequential process under certain
circumstances. 20 C.F.R. § 404.1520(h).

                                            Page 2 of 18
                             ADMINISTRATIVE PROCEEDINGS

       In September 2014, Fuller applied for DIB, alleging disability beginning October 13, 2011.

Fuller’s application was denied initially and upon reconsideration, and she requested a hearing before

an ALJ. A hearing was held on June 22, 2017, at which Fuller appeared and testified and was

represented by Michelle D. Powers, Esquire. After hearing testimony from a vocational expert, the

ALJ issued a decision on August 11, 2017 finding that Fuller was not disabled from October 13,

2011 through the date last insured of December 31, 2015. (Tr. 16-31.)

       Fuller was born in 1963 and was fifty-two years old on her date last insured. She has a ninth-

grade education and past relevant work experience as a short order cook and a surveyor’s assistant.

(Tr. 187.) Fuller alleged disability due to fibromyalgia, arthritis, asthma, high cholesterol, bad

nerves, and migraines. (Tr. 186.)

       In applying the five-step sequential process, the ALJ found that Fuller had not engaged in

substantial gainful activity from her alleged onset date of October 13, 2011 through her date last

insured of December 31, 2015. The ALJ also determined that, through the date last insured, Fuller’s

mild degenerative disc disease of the lumbar spine, degenerative joint disease of the left knee,

orthostatic hypotension, asthma, obesity, and fibromyalgia were severe impairments. However, the

ALJ found that, through the date last insured, Fuller did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1 (the “Listings”). The ALJ further found that, through the date last

insured, Fuller retained the residual functional capacity to

       perform light work as defined in 20 CFR 404.1567(b) except she can lift/carry 20
       pounds occasionally and 10 pounds frequently; stand/walk six hours in an eight-hour
       day; sit for six hours in an eight hour day; except never climb ladders/ropes/scaffolds;


                                            Page 3 of 18
       occasionally balance, stoop, kneel, crouch, crawl, and climb ramps/stairs; must avoid
       concentrated exposure to respiratory irritants such as dust, fumes, gasses, etc.;
       frequent, but not constant overhead reaching bilaterally; frequent, but not constant
       handling and fingering.

(Tr. 20.) The ALJ found that, through the date last insured, Fuller was unable to perform any past

relevant work, but that considering Fuller’s age, education, work experience, and residual functional

capacity, there were jobs that existed in significant numbers in the national economy that Fuller

could have performed. Accordingly, the ALJ found that Fuller was not disabled from October 13,

2011 through the date last insured of December 31, 2015.

       The Appeals Council denied Fuller’s request for review on May 21, 2018, thereby making

the decision of the ALJ the final action of the Commissioner. (Tr. 1-5.) This action followed.

                                   STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits.

However, this review is limited to considering whether the Commissioner’s findings “are supported

by substantial evidence and were reached through application of the correct legal standard.” Craig

v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also 42 U.S.C. § 405(g); Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether the Commissioner’s

decision is supported by substantial evidence and whether the correct law was applied. See Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980,

982 (4th Cir. 1980). “Substantial evidence” means “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; it consists of more than a mere scintilla of

evidence but may be somewhat less than a preponderance.” Craig, 76 F.3d at 589; see also Pearson

v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015). In reviewing the evidence, the court may not



                                           Page 4 of 18
“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner].” Craig, 76 F.3d at 589; see also Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the Commissioner’s

decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at

775.

                                              ISSUES

       Fuller raises the following issues for this judicial review:

       1.      Did the Commissioner err in upholding the decision of the ALJ finding that
               Claimant has a residual functional capacity for limited light work, which was
               clearly not supported by substantial evidence?

       2.      Did the Commissioner err in upholding the decision where the ALJ
               erroneously assigned significant weight to the opinion of the state agency
               medical consultant while assigning less weight to the treating and examining
               physicians?

       3.      Did the Commissioner err in upholding the ALJ’s decision which fails to
               consider the combined effects of Claimant’s impairments?

(Pl.’s Br. at 1-2, ECF No. 10 at 1-2.)

                                          DISCUSSION3

A.     Residual Functional Capacity Assessment

       A claimant’s residual functional capacity (“RFC”) is “the most [a claimant] can still do

despite [her] limitations” and is determined by assessing all of the relevant evidence in the case



       3
         The court notes that numerous social security regulations and social security rulings (SSRs)
have changed effective March 27, 2017. However, these changes specifically state that they are
applicable to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513, 404.1527.
Because the instant claims was filed before that time, all references in the instant Report and
Recommendation are to the prior versions of the regulations and SSRs in effect at the time Fuller’s
application for benefits was filed, unless otherwise specified.

                                           Page 5 of 18
record. 20 C.F.R. § 404.1545(a)(1). In assessing residual functional capacity, an ALJ should

scrutinize “all of the relevant medical and other evidence.” 20 C.F.R. § 404.1545(a)(3). Social

Security Ruling 96-8p further requires an ALJ to reference the evidence supporting his conclusions

with respect to a claimant’s residual functional capacity. Further, “remand may be appropriate . . .

where an ALJ fails to assess a claimant’s capacity to perform relevant functions, despite

contradictory evidence in the record, or where other inadequacies in the ALJ’s analysis frustrate

meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (quoting Cichocki v.

Astrue, 729 F.3d 172, 177 (2d Cir. 2013)) (alterations in original); see also Monroe v. Colvin, 826

F.3d 176, 188 (4th Cir. 2016).

        Fuller argues that the ALJ’s determination that Fuller could stand and walk for up to six

hours in an eight-hour work day is unsupported by substantial evidence. In support of this argument,

Fuller directs the court to her testimony and the record reflecting her reports that are inconsistent

with the ALJ’s finding. For example, Fuller stated that she has difficulty standing and walking; she

must elevate her legs during the day; she needed help dressing; and she is limited in her ability to

complete household chores and drive. Fuller also points to the opinion evidence from Dr. Branham

Tomarchio, a consultative examiner, indicating that he “thinks [Fuller] would have difficulty with

standing for prolonged periods, walking long distances secondary to her morbid obesity” but that she

“appear[s] to be able to sit without difficulty.” (Tr. 491.) Fuller argues that this opinion is supported

by Dr. Tomarchio’s examination findings.

        Additionally, Fuller argues that the ALJ noted that Fuller “has her most significant pain when

engaging in physical activity.” (Pl.’s Br. at 8, ECF No. 10 at 8) (citing Tr. 30). Fuller also directs

the court to a report indicating she was unable to complete more than four and a half minutes of a


                                             Page 6 of 18
cardiac stress test because of fatigue and dyspnea (Tr. 583); her inability to sit through the hearing

without standing; her use of a physician-prescribed cane; and her handicapped placard issued based

on a medical opinion that Fuller is unable to walk more than one hundred feet without aggravating

an existing medical condition. Lastly, Fuller argues that her inability to stand and walk for six hours

is supported by her morbid obesity that Dr. Tomarchio found contributed to her limitations; her

continued weight gain; her prescribed pain medications; and her diagnoses of Raynaud’s disease,

neuropathy, and edema.

       As an initial matter, Fuller bears the burden of producing evidence demonstrating how her

impairments affected her functioning during the relevant time period. See 20 C.F.R. § 404.1512(c);

Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004) (“The burden of persuasion to prove disability

and to demonstrate RFC remains on the claimant, even when the burden of production shifts to the

Commissioner at step five.”); Creegan v. Colvin, No. 1:13CV5, 2014 WL 3579659 (W.D.N.C. July

21, 2014) (“It is the claimant’s burden, however, to establish her RFC by demonstrating how her

impairment impacts her functioning.”). Moreover, upon review of the record as a whole, the court

finds that Fuller has not demonstrated that the ALJ’s residual functional capacity analysis is

unsupported by substantial evidence or controlled by an error of law. In compliance with applicable

law, the ALJ provided an extensive narrative discussion, which included a full discussion of the

medical and nonmedical evidence as well as the opinion evidence. (See Tr. 21-29.) The ALJ’s

discussion explained his resolution of inconsistencies or ambiguities of the evidence in the case

record, such as his evaluation of Fuller’s subjective complaints and evaluation of Dr. Tomarchio’s

opinion evidence, as well as the medical evidence and other opinion evidence. See, e.g., Craig v.

Chater, 76 F.3d 585, 594-95 (4th Cir. 1996) (explaining the two-step process for the consideration


                                            Page 7 of 18
of subjective complaints); 20 C.F.R. § 404.1529(c)(3) (listing the relevant factors for evaluating

subjective complaints); 20 C.F.R. § 404.1527 (listing the relevant factors for evaluating medical

opinion evidence).

       Further, review of the ALJ’s decision and analysis as a whole clearly reflects that the ALJ

considered and evaluated the evidence addressed by Fuller among all the other evidence in the

record. Fuller has failed to direct the court to any evidence that the ALJ failed to consider or to

demonstrate that the ALJ’s evaluation of her subjective complaints or Dr. Tomarchio’s opinion was

unsupported by substantial evidence or controlled by an error of law. The ALJ’s decision reflects

that, after summarizing all the relevant evidence, the ALJ found that Fuller was limited to a reduced

range of light work; however, the evidence did not support further limitations.

       Moreover, the court finds that Fuller’s arguments essentially ask the court to again analyze

the facts and reweigh the evidence presented, contrary to the substantial evidence standard of review

that this court is bound to apply at this stage in the proceedings. See Craig, 76 F.3d at 589 (stating

that the court may not “undertake to re-weigh conflicting evidence, make credibility determinations,

or substitute [its] judgment for that of the [Commissioner]”); Blalock, 483 F.2d at 775 (indicating

that even if the court disagrees with the Commissioner’s decision, the court must uphold it if it is

supported by substantial evidence). Here, there is no indication that the ALJ “cherry-picked” the

record, and the ALJ’s decision reflects careful and thorough discussion of the evidence. Also,

contrary to any argument by Fuller, the decision reflects specific support for the residual functional

capacity assessment. Accordingly, review of the ALJ’s opinion as a whole reflects that he

sufficiently explained Fuller’s residual functional capacity assessment and the basis for the

limitations and restrictions included. Based on all of the foregoing, the court finds that Fuller has


                                            Page 8 of 18
failed to demonstrate that the ALJ’s residual functional capacity assessment is unsupported by

substantial evidence or controlled by an error of law.

B.     Opinion Evidence

       Fuller next argues that the ALJ erred in giving greater weight to the opinion from a state

agency reviewer than to her treating and examining physicians because the reviewer did not have the

opportunity to review more recent records. Fuller also appears to argue that the ALJ erred in giving

little weight to the opinions from the examining physicians, arguing that their opinions were

consistent with the record and Fuller’s testimony.

       As an initial matter, it was not automatically reversible error to credit those opinions over

Fuller’s treating physicians. See Smith v. Schweiker, 795 F.2d 343, 345-46 (4th Cir. 1986) (finding

that the testimony of a non-examining physician can constitute substantial evidence when it is

consistent with the record); Stanley v. Barnhart, 116 F. App’x 427, 429 (4th Cir. 2004) (disagreeing

with the argument that the ALJ improperly gave more weight to residual functional capacity

assessments of non-examining state agency physicians over those of examining physicians and

finding that the ALJ properly considered evidence provided by those physicians in context of other

medical and vocational evidence); see also 20 C.F.R. § 404.1527(e)(2)(i) (“State agency medical and

psychological consultants and other program physicians, psychologists, and other medical specialists

are highly qualified . . . [and] are also experts in Social Security disability evaluation. Therefore,

administrative law judges must consider [their] findings and opinions as opinion evidence”).

       Further, the law applicable to Fuller’s application provides that regardless of the source, the

Commissioner will evaluate every medical opinion received. 20 C.F.R. § 404.1527(c). Typically,

the Social Security Administration accords greater weight to the opinion of treating medical sources


                                            Page 9 of 18
because treating physicians are best able to provide “a detailed, longitudinal picture” of a claimant’s

alleged disability. See id. However, “the rule does not require that the testimony be given

controlling weight.” Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992) (per curiam). Instead, a

treating physician’s opinion is evaluated and weighed “pursuant to the following non-exclusive list:

(1) whether the physician has examined the applicant, (2) the treatment relationship between the

physician and the applicant, (3) the supportability of the physician’s opinion, (4) the consistency of

the opinion with the record, and (5) whether the physician is a specialist.” Johnson v. Barnhart, 434

F.3d 650, 654 (4th Cir. 2005) (citing 20 C.F.R. § 404.1527). Any other factors that may support or

contradict the opinion should also be considered. 20 C.F.R. § 404.1527(c)(6). In the face of

“persuasive contrary evidence,” the ALJ has the discretion to accord less than controlling weight to

such an opinion. Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001). Further, “if a physician’s

opinion is not supported by clinical evidence or if it is inconsistent with other substantial evidence,

it should be accorded significantly less weight.” Id. (quoting Craig, 76 F.3d at 590).

       Additionally, SSR 96-2p provides that an ALJ’s decision “contain specific reasons for the

weight given to the treating source’s medical opinion, supported by the evidence in the case record,

and must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.” SSR 96-

2p, 1996 WL 374188, at *5. Moreover, ALJs are instructed to apply the above factors—including

the length and nature of the source’s treatment relationship with the claimant, the supportability of

the opinion, the opinion’s consistency with the other evidence in the record, whether the source is

a specialist, and any other factors that may support or contradict the opinion—to all medical

opinions, including those from consultative or one-time examiners. 20 C.F.R. § 404.1527(c).


                                           Page 10 of 18
Importantly, more weight is generally given to the opinions of an examining source than a

non-examining one. Id. Additionally, more weight is generally given to opinions of treating sources

than non-treating sources, such as consultative examiners. Id.

       Fuller appears to specifically challenge the ALJ’s evaluation of the opinions from Dr.

Jonathan Berbin and Dr. Branham Tomarchio. With regard to these opinions, the ALJ found as

follows:

       In December 2014, consultative examiner Dr. Tomarchio indicated he felt the
       claimant would have difficulty with standing for prolonged periods and walking long
       distances secondary to her morbid obesity. However, she did appear to be able to sit
       without difficulty. She also had normal fine and gross manipulative skills and could
       communicate without difficulty. (Ex. 7F/7).

       This opinion is afforded only some weight, as it is rather vague and does not provide
       specific functional limitations, limiting its usefulness for evaluating the claimant’s
       residual functional capacity. However, greater weight has been provided to the
       portion of the opinion that states the claimant had normal fine and gross manipulative
       skills, as this conclusion is supported by the findings during the examination. For
       example, grip strength was 5/5 bilaterally and she appeared to have normal fine and
       gross manipulative skills. (Ex. 7F/6).

       ....

       On June 15, 2017, Dr. Berbin completed a medical source statement and indicated
       the claimant had been diagnosed with Raynaud’s disease, limb pain, morbid obesity,
       pain in the shoulder, pain in the hand joint, and depression. He opined the claimant
       could work only two hours per day. Dr. Berbin further opined she could stand for 15
       minutes at one time, but he circled “none” when asked how long she could stand in
       a workday. She could sit for two hours in a workday and for 30 minutes at one time.
       She could occasionally lift five pounds, but could frequently lift “none.” She could
       never bend, stoop, or balance. She could frequently engage in fine manipulation with
       both hands, but could only occasionally engage in gross manipulation bilaterally.
       She could occasionally raise both arms over her shoulder. She needed to frequently
       elevate her legs during a workday. Dr. Berbin opined the claimant’s pain was severe.
       She had marked restrictions in activities of daily living and maintaining social
       functioning. She also had deficiencies of concentration, persistence, or pace resulting
       in frequent failure to complete tasks in a timely manner (in work settings or
       elsewhere). He opined the claimant would need a job that permitted shifting


                                          Page 11 of 18
       positions at will between sitting, standing, and walking. She would need to take
       unscheduled breaks lasting 15 minutes each. Her impairments were likely to produce
       “good days” and “bad days” such that she would be absent from work more than four
       days per month. (Ex. 15F). This opinion is afforded little weight, as it is not
       supported by the record.

       First, as noted above, the claimant only began treating with Dr. Berbin on December
       28, 2016 and the record contains only two treatment notes from Dr. Berbin. Second,
       as discussed above, objective findings during those visits were mostly normal, aside
       from some more significant swelling in the legs than normal. However, as previously
       noted, the claimant had not been taking her Lasix, which caused the increased
       swelling. Third, the rest of the claimant’s treatment notes from Dr. Jennings at
       McCormick Family Practice do not support these extreme limitations. The
       claimant’s pain was mostly stable throughout the record. However, even when she
       was experiencing more significant pain, this frequently coincided with the claimant
       engaging in a lot of physical activity. For example, in May 2014, she reported she
       had been doing a lot of work outside, and was now having moderate left knee pain.
       (Ex. 5F/71). In October 2014, she had been doing “quite a bit” of housework and
       thought she might have “overdone it.” (Ex. 5F/85). In May 2016, she reported her
       joints hurt because she had been working in the yard. (Ex. 12F/25). Similarly, in
       April 2016, she was in more pain, but had run out of Lortab and Mobic. (Ex.
       12F/32). In addition, although the claimant began developing edema in her legs in
       December 2015, she was started on Lasix and by February 2016, she had lost eight
       pounds, was feeling better, and her edema was improved. (Ex. 12F/34, 42).

(Tr. 27-29.)

       Here, Fuller challenges the ALJ’s statement that Dr. Tomarchio’s opinion was “rather vague

and does not provide specific functional limitations.” However, review of his opinion reveals,

contrary to Fuller’s argument, that the opinion does not contain specific limitations; rather, it

generally states that she would have difficulty with prolonged periods of standing or walking long

distances. As to Dr. Berbin’s opinion, Fuller argues that although Dr. Berbin had only examined her

twice before issuing his opinion, Fuller had an extensive treatment history with Dr. Berbin’s

predecessor at the same practice. The ALJ’s decision clearly reflects that he considered this fact;




                                          Page 12 of 18
however, the ALJ found that the treatment notes from Dr. Berbin’s predecessor did not support Dr.

Berbin’s opined limitations.

        Upon thorough review of the ALJ’s decision and the record, the court disagrees with Fuller’s

challenges to the ALJ’s findings and concludes that it is clear that the ALJ applied the relevant

factors in evaluating the opinion evidence. Further, Fuller has failed to demonstrate that the ALJ’s

evaluation of these opinions is unsupported by substantial evidence or based on an incorrect

application of the law. See 20 C.F.R. § 404.1527(c); Mastro, 270 F.3d at 178 (stating that “if a

physician’s opinion is not supported by clinical evidence or if it is inconsistent with other substantial

evidence, it should be accorded significantly less weight”) (internal quotation marks and citation

omitted); Dunn v. Colvin, 607 F. App’x 264, 267 (4th Cir. 2015) (“An ALJ’s determination as to

the weight to be assigned to a medical opinion generally will not be disturbed absent some indication

that the ALJ has dredged up ‘specious inconsistencies,’ . . . or has failed to give a sufficient reason

for the weight afforded a particular opinion[.]”) (internal citations omitted). As an initial matter,

based on the regulations applicable to Fuller’s application, the ALJ properly and explicitly

considered the nature and frequency of each source’s treatment relationship with Fuller as evidenced

by the record and each source’s specialty. See 20 C.F.R. § 404.1527(c). Moreover, the decision

reflects that the ALJ offered reasonable bases in giving these opinions some or little weight. A

review of the ALJ’s decision as a whole reveals that the ALJ summarized and considered Fuller’s

medical records and reasonably found that the medical records did not support some of the

limitations opined. See 20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents relevant

evidence to support an opinion, particularly medical signs and laboratory findings, the more weight

we will give that opinion. The better an explanation a source provides for an opinion, the more


                                            Page 13 of 18
weight we will give that opinion.”); 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a

medical opinion is with the record as a whole, the more weight we will give to that medical

opinion.”).

       Based on the foregoing, Fuller has failed to demonstrate that the ALJ’s conclusions regarding

these opinions, as well as the state agency opinion, are unsupported by substantial evidence. In fact,

it is clear that the ALJ, as part of his duties in weighing the evidence, properly considered these

opinions in accordance with the applicable factors and legal authority. See Craig, 76 F.3d at 589

(stating that the court may not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of the [Commissioner]”); Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990) (holding that it is the ALJ’s responsibility, not the court’s, to

determine the weight of evidence and resolve conflicts of evidence). Thus, the court finds that Fuller

has not shown that the ALJ’s decision with regard to the opinion evidence was unsupported by

substantial evidence or reached through application of an incorrect legal standard.

C.     Combined Effects

       When a claimant has more than one impairment, the ALJ must consider the combined effect

of all impairments without regard to whether any such impairment, if considered separately, would

be of sufficient severity to be the basis of eligibility under the law. 20 C.F.R. § 404.1523. Further,

in Walker v. Bowen, 889 F.2d 47, 49-50 (4th Cir. 1989), the United States Court of Appeals for the

Fourth Circuit explained:

       [T]his Court has on numerous occasions held that in evaluating the effect[] of various
       impairments upon a disability benefit claimant, the Secretary must consider the
       combined effect of a claimant’s impairments and not fragmentize them. . . . As a
       corollary to this rule, the ALJ must adequately explain his or her evaluation of the
       combined effects of the impairments.


                                           Page 14 of 18
Id. at 49-50 (internal citations omitted). However, “the adequacy requirement of Walker is met if

it is clear from the decision as a whole that the Commissioner considered the combined effect of a

claimant’s impairments.” Brown v. Astrue, C/A No. 0:10-1584-RBH, 2012 WL 3716792, at *6

(D.S.C. Aug. 28, 2012) (citing Green v. Chater, 64 F.3d 657, 1995 WL 478032, at *3 (4th Cir.

1995)).

          Most importantly, when multiple impairments are present, this Court must be
          satisfied that the ALJ’s decision regarding disability is not founded on a fragmentized
          analysis of those impairments. If the ALJ’s analysis is fragmentized, it is, of course,
          the Plaintiff’s task to adequately show the Court that the ALJ’s decision could have
          been different had [he] done an adequate combined effect analysis of Plaintiff’s
          multiple impairments.

Cox v. Colvin, No. 9:13-CV-2666-RBH, 2015 WL 1519763, at *6 (D.S.C. Mar. 31, 2015) (internal

citation omitted).

          Fuller argues that the ALJ erred in failing to consider the combined effects of Fuller’s knee

and back problems coupled with her fibromyalgia and cardiac conditions. Fuller summarily argues

that “the combined effects on [Fuller’s] residual functional capacity would impede her ability to

sustain substantial gainful employment.” (Pl.’s Br. at 13, ECF No. 10 at 13.) However, contrary to

Fuller’s arguments, the court finds that during the course of the ALJ’s opinion, the ALJ sufficiently

discussed Fuller’s alleged impairments and limitations to demonstrate that he considered Fuller’s

impairments in combination. Review of the ALJ’s decision reveals that the ALJ extensively

discussed the records, testimony, and opinion evidence regarding these alleged impairments. The

ALJ stated that through the date last insured, Fuller “did not have an impairment or combination of

impairments that met or medically equals the severity of one of the listed impairments . . . .” (Tr.

20.) Further, in analyzing Fuller’s residual functional capacity, the ALJ discussed Fuller’s medical



                                             Page 15 of 18
records at length, including medical findings and diagnostic images and testing results, as well as

her testimony, and addressed conflicts in the records. The ALJ also stated that he limited her to a

reduced range of light work in consideration of her long treatment history for “joint pain, fatigue,

and episodes of syncope related to positional hypotension.” (Tr. 29.) For these reasons, the court

finds the ALJ’s analysis sufficiently demonstrates that he considered the combined effect of Fuller’s

impairments. See Brown, 2012 WL 3716792, at *6 (finding that Fourth Circuit precedent issued

after Walker suggested that Walker was not meant to be used as a trap for the Commissioner).

       Moreover, even assuming Fuller is correct and the ALJ’s statements throughout the opinion

are not sufficient, Fuller has failed to explain how more discussion or explanation by the ALJ

regarding the combined effects of her alleged impairments would change the outcome of this case.4

See, e.g., Cox, 2015 WL 1519763, at *6 (“If the ALJ’s analysis is fragmentized, it is, of course, the

Plaintiff’s task to adequately show the Court that the ALJ’s decision could have been different had

[he] done an adequate combined effect analysis of Plaintiff’s multiple impairments.”). Although

Fuller may believe that additional limitations were warranted, she fails to specify them or detail any

basis for them. Accordingly, based on a review of the decision as a whole, Fuller has failed to

demonstrate that the ALJ failed to consider adequately her combined impairments and has not

explained how the outcome would have differed with additional discussion; therefore, remand is not

warranted on this basis. See, e.g., Glockner v. Astrue, C/A No. 0:11-955-CMC-PJG, 2012 WL



       4
          As indicated above, “[i]t is the claimant’s burden, and not the Social Security
Commissioner’s burden, to prove the claimant’s [residual functional capacity].” Baldwin v.
Barnhart, 349 F.3d 549, 556 (8th Cir. 2003); see also Dollars v. Colvin, No. 5:14-CV-00048-FDW,
2014 WL 6666510, at *3 (W.D.N.C. Nov. 24, 2014) (“It is the claimant’s burden, however, to
establish his RFC by demonstrating how his impairment impacts his functioning.”) (citing 20 C.F.R.
§§ 404.1512(c), 416.912(c)).

                                           Page 16 of 18
4092618, at *5 (D.S.C. Sept. 17, 2012) (finding that the ALJ sufficiently discussed the plaintiff’s

alleged impairments and limitations to demonstrate that he considered the plaintiff’s impairments

in combination and observing that the plaintiff neither cited an impairment ignored by the ALJ nor

offered any explanation as to how more discussion or explanation may have changed the outcome

in the case).

                                     RECOMMENDATION

        For the foregoing reasons, the court finds that Fuller has not shown that the Commissioner’s

decision was unsupported by substantial evidence or reached through application of an incorrect

legal standard. See Craig, 76 F.3d at 589; see also 42 U.S.C. § 405(g); Coffman, 829 F.2d at 517.

The court therefore recommends that the Commissioner’s decision be affirmed.



                                                      ____________________________________
August 28, 2019                                       Paige J. Gossett
Columbia, South Carolina                              UNITED STATES MAGISTRATE JUDGE

            The parties’ attention is directed to the important notice on the next page.




                                          Page 17 of 18
              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005)
(quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       901 Richland Street
                                  Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 18 of 18
